Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 03/15/2019 of provisional application No. 62/819,197 is acknowledged as required by 35 U.S.C. 119.


Response to Amendment
Claims 1-20 were previously pending. Claims 1, 13, 18 are amended. New claim 21 is added. Claim 8 is cancelled.
Applicant’s amendments to the claims have overcome each and every objection to the claims and the drawings previously set forth in the Non-Final Office Action mailed on 04/12/2022.
A complete action on the merits of claims 1-7 and 9-21 follows below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egeland et al. (US Patent No. 3,628,771) hereinafter Egeland.
Regarding claim 1, Egeland teaches (reproduced and annotated Fig. 2 below) a lift device (scissors-type lifting linkage elevator), comprising: a base (base 10); a platform (load carrying platform 32) configured to support an operator (this is an intended use of the device and load carrying platform Egeland is capable of supporting an operator); and a scissor assembly (scissors linkage 18 between the base and the platform) coupling the base to the platform, the scissor assembly including: a first scissor layer (scissors linkage 18 between the base and the platform) including a first inner arm (20) pivotally coupled to a first outer arm (22), wherein the first inner arm is configured rotate relative to the first outer arm about a first middle axis (axis passing through circular openings 70; see last par. Of col. 2 ending col. 3), wherein an upper end of the first inner arm is configured to rotate about a first end axis ((axis of pivot pin 50); by movement of the platform 32 up and down, the first inner arm will rotate about the first and second end axes), a lower end of the first inner arm is configured to rotate about a second end axis ((axis of pivot pin 54); by movement of the platform 32 up and down, the first inner arm will rotate about the first and second end axes and the second end axis will also translate along tracks 14 and 16 of the base), an upper end of the first outer arm is configured to rotate about a third end axis (30; by movement of the platform up and down, the first outer arm will rotate about the third and fourth end axes and the third end axis will translate along tracks 38 and 40), and a lower end of the first outer arm is configured to rotate about a fourth end axis (24; by movement of the platform up and down, the first outer arm will rotate about the third and fourth end axes); and wherein the first scissor layer has a first end axis center point positioned at an intersection of (a) a first straight line that extends from the first end axis to the second end axis and (b) a second straight line that extends from the third end axis to the fourth end axis; and an actuator (hydraulic ram 88) configured to move the platform between a fully raised position and a fully lowered position relative to the base, wherein the first middle axis is offset vertically (in Z direction) from the first end axis center point.

    PNG
    media_image1.png
    480
    838
    media_image1.png
    Greyscale

Regarding claim 2, Egeland teaches (reproduced and annotated Fig. 2 above) a longitudinal position of the platform (in Y direction) is constant as the scissor assembly moves the platform between the fully raised position and the fully lowered position.
Regarding claim 13, Egeland teaches (reproduced and annotated Fig. 2 above) a lift device (scissors-type lifting linkage elevator), comprising: a base (base 10); a platform (load carrying platform 32) configured to support an operator (this is an intended use of the device and load carrying platform Egeland is capable of supporting an operator); and a scissor assembly (scissors linkage 18 between the base and the platform) coupling the base to the platform, the scissor assembly including a plurality of scissor layers (scissors linkage 18 between the base and the platform; left and right linkages are each interpreted to one layer) and an actuator (hydraulic ram 88) configured to extend and retract the scissor layers, wherein each scissor layer includes: an inner arm (20) having an upper end defining a first end axis and a lower end defining a second end axis; and an outer arm (22) having an upper end defining a third end axis and a lower end defining a fourth end axis, wherein the inner arm is pivotally coupled to the outer arm such that the outer arm and the inner arm rotate relative to one another about a middle axis (axis passing through circular openings 70; see last par. Of col. 2 ending col. 3); wherein the upper end of the inner arm, the lower end of the inner arm, the upper end of the outer arm, and the lower end of the outer arm are each pivotally coupled to at least one of the base, the platform, or another one of the scissor layers about the first end axis, the second end axis, the third end axis, and the fourth end axis, respectively; wherein an end axis center point is defined for each scissor layer at an intersection between (a) a first straight line that extends from the first end axis to the second end axis and (b) a second straight line that extends from the third end axis to the fourth end axis; wherein a middle pin offset distance is defined for each scissor layer between the end axis center point and the middle axis, wherein the middle pin offset distance is positive when the end axis center point is above the middle axis and negative when the end axis center point is below the middle axis; and wherein at least two of the scissor layers have middle pin offset distances that are not equal to zero, and wherein the sum of all of the middle pin offset distances is equal to zero.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Egeland in view of Bacon et al. (US Publication No. 2015/0034893) hereinafter Bacon.
Regarding claim 18, Egeland teaches (reproduced and annotated Fig. 2 above) a lift device (scissors-type lifting linkage elevator), comprising: a base (base 10); a platform (load carrying platform 32)  configured to support an operator (this is an intended use of the device and load carrying platform Egeland is capable of supporting an operator); a plurality of scissor sections (scissors linkage 18 between the base and the platform; left and right linkages are each interpreted to one section) coupling the base to the platform, wherein a first scissor section and a second scissor section of the plurality of scissor sections each include: a first scissor arm; a second scissor arm; (top and bottom surfaces in width direction), and wherein the first pin aperture is not positioned between the top surface and the bottom surface; and an actuator coupled to at least one of the scissor sections, wherein the actuator is configured to extend and retract the scissor sections to move the platform between a fully raised position and a fully lowered position relative to the base;but Egeland does not teach the claimed bearing member with a first pin aperture.Bacon teaches this bearing mechanism reduced friction (par. 0052).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to add bearing mechanism of scissor lift of Bacon to scissor lift of Peng. Doing so would reduce friction between the inner and outer arms of Peng.


Allowable Subject Matter
Claims 3-7, 9-12, 14-17 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is allowable for disclosing “a second scissor layer coupled to the first scissor layer, the second scissor layer including a second inner arm pivotally coupled to a second outer arm, wherein the second inner arm is configured to rotate relative to the second outer arm about a second middle axis, wherein the second scissor layer has a second end axis center point, and wherein the second middle axis is offset vertically from the second end axis center point.”The closest prior art to the claimed invention of claim 1 are Egeland and Peng (US Patent No. 5,207,333).Egeland does not teach the claimed second scissor layer.Peng teaches (reproduced and annotated Fig. 2 below) a lift device, comprising: a base; a platform configured to support an operator (this is an intended use of the device and platform of parking/displaying rack of Peng is capable of supporting an operator); and a scissor assembly (linkage assembly between the base and the platform) coupling the base to the platform, the scissor assembly including: a first scissor layer (X linkage between the base and A) including a first inner arm (22) pivotally coupled to a first outer arm (21), wherein the first inner arm is configured rotate relative to the first outer arm about a first middle axis, and wherein the first scissor layer has a first end axis center point; and an actuator (pair of oil cylinders 30) configured to move the platform between a fully raised position and a fully lowered position relative to the base (par. 3), wherein the first middle axis is offset vertically (in Z direction) from the first end axis center point; Peng further teaches an upper end of the first inner arm is configured to rotate about a first end axis, a lower end of the first inner arm is configured to rotate about a second end axis, an upper end of the first outer arm is configured to rotate about a third end axis, and a lower end of the first outer arm is configured to rotate about a fourth end axis; a second scissor layer (X linkage between B and platform) coupled to the first scissor layer, the second scissor layer including a second inner arm (22) pivotally coupled to a second outer arm (21), wherein the second inner arm is configured to rotate relative to the second outer arm about a second middle axis, wherein the second scissor layer has a second end axis center point, and wherein the second middle axis is offset vertically (in Z direction) from the second end axis center point;but does not teach the first end axis center point being positioned at an intersection of (a) a first straight line that extends from the first end axis to the second end axis and (b) a second straight line that extends from the third end axis to the fourth end axis.

    PNG
    media_image2.png
    842
    865
    media_image2.png
    Greyscale

Claims 4-7, 9-11 and 21 are allowable due to dependency on allowable claim 3.
Claim 14 is allowable for disclosing “the middle pin offset distance of at least one of the scissor layers is equal to zero”.The closest prior art to the claimed invention of claim 14 is Egeland; but Egeland does not teach this feature.
Claim 15 is allowable due to dependency on allowable claim 14.
Claim 16 is allowable for disclosing “the middle pin offset distances of two of the scissor layers have equal magnitudes but are offset in opposite directions”.The closest prior art to the claimed invention of claim 16 is Egeland; but Egeland does not teach this feature.
Claim 17 is allowable for disclosing “a first distance is defined between the first end axis and the second end axis of each scissor ”.The closest prior art to the claimed invention of claim 17 is Egeland;but Egeland does not teach this feature.
Claim 19 is allowable for disclosing “in the first scissor section, the first pin aperture is positioned entirely above the top surface of the first scissor arm, and wherein, in the second scissor section, the first pin aperture is positioned entirely below the bottom surface of the first scissor arm”.The closest prior art to the claimed invention of claim 19 is Egeland;but Egeland does not teach this feature.
Claim 20 is allowable due to dependency on allowable claim 19.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 13 and 18 have been considered but are moot because the arguments do not apply to the new primary reference and combination of the references being used in the current rejection as necessitate by amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723